In a certiorari proceeding to review the determination of a village board of trustees vacating, as a mistake of fact, a permit issued by an officer charged with the administration of a zoning ordinance enacted pursuant to article 6-A of the Village Law, certiorari proceeding unanimously sustained and determination of the respondents annulled, with ten dollars costs and disbursements. In our opinion, the board of trustees was without power or jurisdiction to review the acts of the administrative body granting the permit as that power is vested exclusively in the board of appeals. (Village Law, § 179-b.) If the permit issued is invalid because the proposed use is unauthorized under the zoning ordinances, then the board may have the permit canceled or the use restrained in a proper action or proceeding. Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.